Order entered April 15, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00338-CV

                           IN THE INTEREST OF J.R.I., A CHILD

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-12-03557-T

                                            ORDER
       Before the Court are appellee’s April 2, 2014 motion to dismiss the appeal for failure to

file a timely notice of appeal and appellant’s April 9, 2014 motion for an extension of time to file

a notice of appeal. We GRANT appellant’s motion for an extension of time to file a notice of

appeal. The notice of appeal filed by appellant on March 18, 2014 is deemed timely for

jurisdictional purposes.

       We DENY as moot appellee’s motion to dismiss the appeal.

                                                       /s/   ADA BROWN
                                                             JUSTICE